Order issued April 5, 2016




                                               In The
                                      Court of Appeals
                                              For The
                                First District of Texas

                                     NO. 01-16-00271-CV

                  HOUSTON HOUSING AUTHORITY, Appellant

                                                  V.

                  THE HONORABLE MIKE PARROTT, Appellee

                        On Appeal from Co Civil Ct at Law No 3
                                Harris County, Texas
                            Trial Court Cause No. 1072783


                              MEMORANDUM ORDER

       This case is related to the following case previously filed in the Court of Appeals for the

Fourteenth District of Texas: Houston Housing Authority v. The Honorable Mike Parrott, No. 14-

16-00249-CV. Pursuant to this Court’s Local Rule 1.5, this case is transferred to the Fourteenth

Court. The Clerk of this Court shall send to the Clerk of the Fourteenth Court: (1) the clerk’s

record and reporter’s record, if any; (2) all documents filed in this case; and (3) certified copies of
all orders, judgments, and opinions from this Court, if any. The clerk shall keep the original of all

orders, judgments, and opinions of this court.




                                                      /s/ Chief Justice Sherry Radack
                                                      Chief Justice Sherry Radack
                                                      Acting Individually